
	
		I
		111th CONGRESS
		1st Session
		H. R. 2767
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Act to extend and improve the
		  Small Business Innovation Research Program and the Small Business Technology
		  Transfer Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in Tomorrow’s Technology
			 Act.
		2.Extension of
			 termination dates
			(a)SBIRSection 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended by striking 2008 and inserting
			 2011.
			(b)STTRSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended by striking 2009 and
			 inserting 2011.
			3.Ensuring that
			 innovative small businesses with substantial investment from venture capital
			 operating companies are able to participate in the SBIR and STTR
			 programsSection 9 of the
			 Small Business Act (15 U.S.C. 638) is amended by adding at the end the
			 following:
			
				(aa)Venture capital
				operating companiesEffective
				only for the SBIR and STTR programs the following shall apply:
					(1)A business concern
				that has more than 500 employees shall not qualify as a small business
				concern.
					(2)In determining whether a small business
				concern is independently owned and operated under section 3(a)(1) or meets the
				small business size standards instituted under section 3(a)(2), the
				Administrator shall not consider a business concern to be affiliated with a
				venture capital operating company (or with any other business that the venture
				capital operating company has financed) if—
						(A)the venture
				capital operating company does not own 50 percent or more of the business
				concern; and
						(B)employees of the
				venture capital operating company do not constitute a majority of the board of
				directors of the business concern.
						(3)A business concern
				shall be deemed to be independently owned and operated
				if—
						(A)it is owned in
				majority part by one or more natural persons or venture capital operating
				companies;
						(B)there is no single
				venture capital operating company that owns 50 percent or more of the business
				concern; and
						(C)there is no single
				venture capital operating company the employees of which constitute a majority
				of the board of directors of the business concern.
						(4)If a venture capital operating company
				controlled by a business with more than 500 employees (in this paragraph
				referred to as a VCOC under large business control) has an
				ownership interest in a small business concern that is owned in majority part
				by venture capital operating companies, the small business concern is eligible
				to receive an award under the SBIR or STTR program only if—
						(A)not more than two
				VCOCs under large business control have an ownership interest in the small
				business concern;
						(B)the VCOCs under
				large business control do not collectively own more than 20 percent of the
				small business concern; and
						(C)the VCOCs under
				large business control do not collaborate with each other to exercise more
				control over the small business concern than they could otherwise exercise
				individually.
						(5)The term
				venture capital operating company means a business concern—
						(A)that—
							(i)is
				a Venture Capital Operating Company, as that term is defined in regulations
				promulgated by the Secretary of Labor; or
							(ii)is an entity
				that—
								(I)is registered
				under the Investment Company Act of 1940 (15 U.S.C. 80a–51 et seq.); or
								(II)is an investment
				company, as defined in section 3(c)(14) of such Act (15 U.S.C. 80a–3(c)(14)),
				which is not registered under such Act because it is beneficially owned by less
				than 100 persons; and
								(B)that is itself
				organized or incorporated and domiciled in the United States, or is controlled
				by a business concern that is incorporated and domiciled in the United
				States.
						.
		
